Citation Nr: 1226476	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.

3.  Entitlement to an initial evaluation in excess of 10 percent through November 15, 2010, and in excess of 20 percent beginning November 16, 2010, for left ankle degenerative joint disease (DJD).

4.  Entitlement to an initial compensable evaluation for a left ankle dorsolateral scar.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and S.S.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It was determined therein that new and material evidence had not been received to reopen service connection for a right ankle sprain and for status post left ankle fracture with residuals.  Service connection for posttraumatic stress disorder (PTSD), for a low back condition, for a left ankle scar, for bilateral hearing loss, and for tinnitus was denied.  A total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities also was denied.  The Veteran appealed each of these determinations.

In January 2010, the Veteran and his wife S.S. testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The Board found that new and material evidence had been submitted and thus reopened service connection for a right ankle disability and for a left ankle disability in an August 2010 decision.  Service connection for PTSD was granted while service connection for bilateral hearing loss and for tinnitus was denied.  Accordingly, these three issues no longer are on appeal.  Service connection for a right ankle disability, for a left ankle disability, for a left ankle scar, and for a low back disability was remanded for additional development along with a TDIU.

As a result of the aforementioned additional development, service connection for left ankle DJD was granted in an April 2012 rating decision.  A May 2012 rating decision granted service connection for a left ankle dorsolateral scar.  Finally, service connection for a low back pain with muscle spasms and a TDIU due to service-connected disabilities was granted in a June 2012 rating decision.  It follows that none of these issues remains on appeal.  

Service connection for a right ankle disability thus is the only original issue still on appeal.  Higher initial evaluation issues for left ankle DJD, for a left ankle dorsolateral scar, and for PTSD have been added as issues for the limited purpose explained below.  This matter comprised of the aforementioned issues is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," each issue comprising this matter unfortunately must be remanded.  Adjudication cannot proceed without additional development.

Right Ankle Disability

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The duty to assist mandates that medical examinations and medical opinions be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Further, "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a VA medical examination in December 2006.  He complained of right ankle pain throughout the previous 10 years as well as right ankle stiffness, lack of endurance, and fatigability.  Upon physical assessment, no right ankle abnormality was found.  Dorsiflexion and plantar flexion range of motion initially was normal and without pain.  Dorsiflexion range of motion was reduced by 5 degrees primarily due to pain but also due to fatigue and lack of endurance with repetition.  X-rays showed, and a diagnosis was made of, a small posterior calcaneal spur.  However, the X-rays were noted to be within normal limits.

The Veteran testified that he experiences right ankle pain at the January 2010 Travel Board hearing.

In its August 2010 decision on whether new and material evidence had been received to reopen service connection for a right ankle disability, the Board found that the December 2006 VA medical examination did not make clear whether or not the Veteran has a right ankle disability.  The discrepancy between the X-rays showing a small posterior calcaneal spur but being noted as within normal limits was pointed out in this regard.  The Board further found in its August 2010 remand that the December 2006 VA medical examination lacked a medical opinion regarding the likely etiology of any right ankle disability.  Consideration of secondary service connection was deemed necessary given the Veteran's assertions of a relationship between his right ankle symptoms and his left ankle disability (which has since been service-connected).

Accordingly, the Board directed that the Veteran be scheduled for a VA orthopedic examination to include all indicated X-rays and laboratory tests.  The examiner was to determine whether a right ankle disability existed following completion of the examination and these X-rays and tests.  If a right ankle disability was found, the examiner next was to opine whether it is related to the Veteran's service.  The examiner finally was to opine, if a right ankle disability was found, whether or not it is due to or aggravated by the Veteran's left ankle disability.

The Veteran underwent a VA joints examination in November 2010.  He complained of right ankle pain.  Upon physical assessment, no right ankle abnormality was found.  Dorsiflexion range of motion initially was normal and not painful.  Plantar flexion range of motion initially was reduced by 5 degrees and not painful.  Although there was pain with repetition, dorsiflexion and plantar flexion range of motion did not change.  It was determined by the examiner that the Veteran had the right ankle condition of pain.  The examiner opined that this condition was not related to the Veteran's service but is aggravated by his left ankle disability.

In May 2012, another medical opinion was obtained.  A different examiner provided it because the first examiner was unavailable.  This examiner opined that there was no objective indication that the Veteran has a current right ankle condition.  It was pointed out that the X-rays taken at the 2006 VA medical examination are the most recent of record.  The examiner noted that they did not show any pathology.  It also was pointed out that the November 2010 VA joint examination was essentially normal.  The examiner thus opined that no right ankle condition is aggravated by the Veteran's left ankle disability.

The Board finds, based on the above, that it remains unclear whether or not the Veteran has a right ankle disability.  His predominant complaint is of right ankle pain.  The November 2010 examiner essentially diagnosed right ankle pain.  However, "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The May 2012 examiner did not diagnose a right ankle disability because no underlying malady or condition was shown in X-rays or upon examination.  Of particular import is that the X-rays considered by this examiner now are approximately five and one half years old.  Indeed, the November 2010 examiner did not obtain X-rays despite the Board's direction in its August 2010 remand that all indicated X-rays and laboratory tests be performed.  

Given the aforementioned, the November 2010 VA joints examination is inadequate.  See Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that the examiner must describe the disability, if any, in sufficient detail).  It follows from the uncertainty which still exists regarding whether or not the Veteran has a right ankle disability that the medical opinions concerning etiology that have been rendered are based on an incomplete record and therefore are inadequate.  Id. (also holding that a medical opinion must be based upon consideration of the Veteran's medical history and examinations).  The Board cannot adjudicate the Veteran's entitlement to service connection for a right ankle disability without an adequate medical examination and an adequate medical opinion about etiology.  As such, another medical examination complete with such an opinion is required.  A remand is necessary so that arrangements in this regard can be made.

Left Ankle Disability, Left Ankle Scar, and PTSD

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 C.F.R. § 20.201 (2011); see also 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 20.302(a) (2011).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2011); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

As noted in the introduction, an April 2012 rating decision granted service connection for left ankle DJD while a May 2012 rating decision granted service connection for a left ankle dorsolateral scar.  An initial evaluation of 10 percent through November 15, 2010, and of 20 percent beginning November 16, 2010, was assigned for left ankle DJD in the former rating decision.  A noncompensable initial evaluation was assigned for the left ankle dorsolateral scar in the latter rating decision.  Notice of these determinations was mailed to the Veteran respectively in April and May 2012.

A statement from the Veteran was received in June 2012.  He characterized it as a letter of disagreement with the determinations made regarding his left ankle DJD and left ankle dorsolateral scar.  Indeed, he set forth reasons for his disagreement with the evaluations assigned for each.  The Veteran also requested reconsideration of these evaluations.

The Veteran's June 2012 statement clearly constitutes a NOD with respect to the initial evaluations assigned for his left ankle DJD and left ankle dorsolateral scar.  It further clearly was filed in a timely manner.  To date, however, no SOC has been prepared.  A remand is necessary so that this task can be accomplished.

With respect to PTSD, an initial evaluation of 50 percent was assigned in a September 2010 rating decision.  A statement from the Veteran constituting a NOD timely was received in November 2010.  Indeed, this was recognized in a March 2012 memorandum to the RO from the AMC.  No SOC has been prepared to date.  The June 2012 rating decision referenced above instead increased the initial evaluation for PTSD to 70 percent and indicated that no further action is required.  This conclusion apparently was made because a TDIU due to the Veteran's service-connected disabilities also was granted therein.  It is incorrect.  

VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  The increase in the Veteran's initial PTSD evaluation was not to the maximum possible evaluation of 100 percent.  As such, the issue of his entitlement to a higher initial evaluation remained open.  This is not changed by the fact that a TDIU was granted.  Whether a 100 percent initial evaluation for PTSD is warranted indeed must be adjudicated (as must the higher initial evaluations for left ankle DJD and a left ankle dorsolateral scar) because the determination reached impacts the Veteran's eligibility to receive another benefit.  In conformity with the duty of benefit maximization, special monthly compensation (SMC) "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim."  Bradley v. Peake, 22 Vet. App. 280 (2008).  SMC is payable where there is a single service-connected disability evaluated as 100 percent and additional service-connected disability or disabilities independently evaluated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011) 38 C.F.R. § 3.350(i) (2011).

A SOC concerning entitlement to an initial evaluation in excess of 70 percent for PTSD therefore is required.  It is reiterated that a remand is necessary so that one can be prepared.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file pertinent updated VA treatment records regarding the Veteran's right ankle disability.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent private treatment records identified by him during the course of this remand.

2.  After completion of the above development, provide the Veteran and his representative with a SOC regarding the following:  (a) entitlement to an initial evaluation in excess of 70 percent for PTSD, (b) entitlement to an initial evaluation in excess of 10 percent through November 15, 2010, and in excess of 20 percent beginning November 16, 2010, for left ankle DJD, and (c) entitlement to an initial compensable evaluation for a left ankle dorsolateral scar.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, the SOC must include notification that one or more of these issues shall be returned to the Board if, and only if, a timely substantive appeal is filed.

3.  Also after completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA medical examination regarding his right ankle.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptoms.  All tests, studies, or evaluations deemed necessary shall be performed.  This shall include, at a minimum, X-rays of the right ankle, and if necessary a MRI.

The examiner thereafter shall determine whether or not the Veteran has any right ankle disability.  If it is determined that the Veteran does not have a current right ankle disability, the examiner should provide the basis for such finding and the rationale should include a discussion of the Veteran's lay assertions concerning pain in the ankle and his history of inservice complaints.  

If a right ankle disability is diagnosed, the examiner should identify such disability and should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:  (a) is related to the Veteran's service, to include due to his documented in-service right ankle sprain or otherwise, or (b) is due to or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected left ankle disability.  If aggravation is found, the examiner finally shall opine as to:  (a) the baseline level of disability prior to the aggravation and (b) the current level of disability.  It is noted that this is necessary so that the amount of disability attributable solely to the aggravation may be determined.  

In reaching the aforementioned determinations and opinions, the examiner shall discuss the pertinent medical evidence and lay evidence from the Veteran, his wife S.S., fellow serviceman R.F., and anyone else of record.  A complete explanation (rationale) shall be provided for each determination and opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation (rationale) for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.

4.  Finally readjudicate the issue of entitlement to service connection for a right ankle disability.  If this benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



